WISDOM, Senior Circuit Judge,
concurring in part and dissenting in part:
With respect to the § 1983 claim, I agree with my two colleagues that the clinic has not shown that there was any state action.
With respect to the § 1985(3) claim, I would recognize as a protected class women seeking medical aid from the clinic. I would order an injunction under § 1985(3) because of the coercive atmosphere generated by the protestors. I have confidence in the district court’s ability to impose reasonable restrictions on the protestors relating to the time, place, and manner of continuing their protest.